*803In ordering that the Allstate Insurance Company pay the petitioner interest from the day the petitioner’s claim became overdue through the day the petitioner instituted arbitration proceedings, the hearing court neglected to take into account the stay of interest accrual provided for by 11 NYCRR 65.15 (g) (3). That regulation provides that if an applicant does not request arbitration or institute a lawsuit within 30 days after the receipt of a denial of claim form, interest shall not accumulate on the claim. Since the petitioner did not institute arbitration proceedings on the claim until nearly a year and a half after the May 2, 1983, denial of the claim, the only interest due the petitioner is that which accrued from February 27, 1983 until May 2, 1983, the time during which the claim was overdue (see, 11 NYCRR 65.15 [f] [1], [3], [5]), and from September 17, 1984, when the petitioner instituted arbitration proceedings, until April 16, 1985, when the appellant paid the claim. Mangano, J. P., Weinstein, Lawrence and Fiber, JJ., concur.